Citation Nr: 1606295	
Decision Date: 02/19/16    Archive Date: 03/01/16

DOCKET NO.  11-04 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for irritable bowel syndrome (IBS).

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and Ms. B. S.


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1968 to July 1970, including service in the Republic of Vietnam.

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In December 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board observes that further development is required prior to adjudicating the Veteran's claims.  

The Veteran contends that his currently diagnosed IBS and hypertension were caused by his military service, including exposure to Agent Orange, or alternatively, that the conditions were caused or aggravated by his service-connected posttraumatic stress disorder (PTSD) or coronary artery disease (CAD).  

In August 2014, a VA examiner opined that the Veteran's hypertension was not caused or aggravated by his service-connected PTSD or CAD.  The rationale provided does not explain why the examiner reached the conclusion regarding aggravation except to say that his hypertension is well controlled, and the sole rationale provided regarding whether PTSD caused hypertension is that the cited medical literature does not support that assertion.  Moreover, an opinion regarding any relation between the Veteran's hypertension and his exposure to herbicides  
was not obtained.  While the record does contain a March 2015 opinion from the   Veteran's private cardiologist that his hypertension could be related to herbicide exposure, a rationale was not provided in conjunction with that opinion.  

Regarding the Veteran's claim for service connection for IBS, the August 2014 examiner initially indicated that the Veteran's IBS was at least as likely as not proximately due to the Veteran's service-connected PTSD.  Subsequently, the examiner stated that it was at least as likely as not that the Veteran's PTSD aggravated the Veteran's IBS, but that the cause of the Veteran's IBS was unknown.  Thereafter, an addendum opinion was requested to determine a   baseline level of severity of the Veteran's IBS.  Unfortunately, the addendum opinion provided seems to negate the previous finding that the Veteran's PTSD aggravated his IBS, as opposed to causing intermittent flares and thus did not provide an opinion regarding baseline severity of the Veteran's IBS.  The Board also notes that while an opinion regarding any relationship between the Veteran's IBS and his service-connected CAD was requested, such opinion was not provided.  

Ms. B.S., a registered nurse, opined at the December 2015 hearing that the Veteran's hypertension and IBS could be related to his service-connected disabilities.  Unfortunately, she indicated that she was unfamiliar with the criteria for service connection; she did not specify whether the conditions were caused      or aggravated by PTSD or CAD; and she did not provide any opinion as to the baseline level of severity of the Veteran's conditions related to any aggravation.  

Secondary service connection may be established for a disability that is caused 
by a service connected disability or for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Any increase in severity of a nonservice-connected disease that is proximately due to or the result of a service-connected disease, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.

A temporary or intermittent flare-up of a preexisting disease does not constitute aggravation.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991); Green v. Derwinski, 1 Vet. App. 320, 323 (1991).  In order to support a finding of aggravation, the evidence must establish that the underlying disability underwent an increase           in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002).

The Board also notes that the Veteran testified that he began experiencing IBS symptoms in service and an opinion as to a direct link to service has not been obtained.  Given the foregoing, the Board finds that additional opinions are necessary.  Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014).

Accordingly, the case is REMANDED for the following action:

1. Associate updated VA treatment records dating since September 2011 with the claims file.

2. After the above has been completed to the extent possible, forward the Veteran's claims file to a        VA physician to obtain opinions concerning the relationship between the Veteran's hypertension       and service and/or his service-connected PTSD or CAD.  If the examiner determines that an examination is necessary to respond to the questions, one should be scheduled.

Following a review of the claims file and electronic VA treatment records, the examiner should respond to the following:

a. Is it at least as likely as not (50 percent probability or greater) that the Veteran's hypertension is etiologically related to his military service, to include his exposure to herbicides (Agent Orange) therein?  The examiner should explain the reasons for the conclusion reached.  While the examiner is free to cite to studies by the National Institute of Health or any medical treatises in rendering the opinion, the examiner's rationale cannot rely solely on the fact that VA has not included hypertension in the list of presumptive conditions.  In other words, the Board needs an opinion as to the likelihood that this Veteran's hypertension, without regard to the conditions VA recognizes as being due to Agent Orange, is nevertheless at least as likely as not related to his exposure to Agent Orange in Vietnam.  

b. If the Veteran's hypertension is not related to service, is the hypertension at least as likely as not caused by the Veteran's service-connected PTSD or CAD?  Please explain why or why not. 

c. If the Veteran's hypertension was not caused  by the service-connected PTSD or CAD, is it at least as likely as not that the hypertension has been permanently worsened beyond normal progression (versus temporary exacerbation of symptoms) by the Veteran's service-connected PTSD and/or CAD?  Please explain why or why not. 

d. If the hypertension was permanently worsened beyond normal progression (aggravated) by   the service-connected PTSD and/or CAD, the examiner should attempt to quantify the extent of aggravation.  The rationale for the opinions should be provided.  

3. After item one above has been completed to the 
extent possible, forward the Veteran's claims file to 
a VA physician to obtain opinions concerning the relationship between the Veteran's IBS and service or his service-connected PTSD or CAD.  If the examiner determines that an examination is necessary to respond to the questions, one should be scheduled.

Following a review of the claims file and electronic VA treatment records, the examiner should respond to the following:

a. Is it at least as likely as not (50 percent probability or greater) that the Veteran's IBS is etiologically related to his military service, to include his allegations that his symptoms began therein?   The examiner should explain the reasons for the conclusion reached.  

b. If the Veteran's IBS is not related to his service, is the IBS at least as likely as not caused by the Veteran's service-connected PTSD and/or CAD?  Please explain why or why not. 

c. If the Veteran's IBS was not caused by the Veteran's service-connected PTSD and/or CAD, is it at least as likely as not that the IBS has been permanently worsened beyond normal progression (versus temporary exacerbation of symptoms) by the Veteran's service-connected PTSD and/or CAD?  Please explain why or why not, to include addressing the August 2014 VA opinion that the Veteran's PTSD aggravated his IBS.  

d. If the Veteran's IBS is permanently worsened beyond normal progression (aggravated) by his service-connected PTSD and/or CAD, please provide an opinion as to the baseline level of disability of IBS prior to the aggravation by PTSD and/or CAD.  Please explain the reasoning for the conclusion reached, 

4. After undertaking the development above, the Veteran's claims should be readjudicated.  If the benefits sought      on appeal remain denied, the appellant and his representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


